DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,327,667. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a magnetic needle system, comprising an elongated needle; magnetic elements; and a magnetic field generator.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2014/0046261 to Newman et al.
Regarding Claim 1, Newman teaches a device comprising: a housing having a proximal portion and a distal portion (fig. 2, 14a-c element 50); a magnetic field generator contained within the distal portion of the housing to produce a magnetic field (figs. 14a-c); and a tissue penetrating subassembly including a hub and a tissue penetrating medical device having a proximal end and a distal end, the hub detachably connected to the distal portion of the housing and the proximal end of tissue penetrating medical device extending proximally from the hub such that the proximal end of the tissue penetrating medical device is exposed to the magnetic field and the distal end of the tissue penetrating medical device is magnetized upon exposure of the proximal end of the tissue penetrating medical device by the magnetic field (fig. 21a teaches a needle assembly; figs. 14a-c teaches a hub mechanism and fig. 19 and 22ab teaches a n ultrasonic probe for positioning a needle). 
Regarding Claim 2, Newman teaches that the magnetic field generator comprises one or more permanent magnets (para 0161 teaches permanent magnet). 
Regarding Claim 3 and 4, Newman teaches that the hub is detachably connected to the distal portion of the housing by a latch assembly (fig. 19 element 1174; para 0090 and 0104 teaches a hub in communication with a needle/catheter system). 
Regarding Claim 5, Newman teaches that the tissue penetrating medical device is a needle, guidewire or stylet (para 003 teaches a stylet). 
Regarding Claim 8, Newman teaches tissue penetrating medical device includes a needle having a notch on a distal portion of the needle to provide immediate confirmation of vessel entry at a point of insertion (para 0217 teaches notches for needle insertion). 
Regarding Claim 9, Newman teaches that the tissue penetrating medical device is a needle, which when magnetized, can be visualized using an ultrasound imaging device to locate and project a position of the needle during an invasive medical procedure (para 0249 teaches a permanent magnet included in the needle assembly and a ultrasound imaging probe for location). 
Regarding Claim 10, Newman teaches a method of magnetizing a tissue-penetrating medical device comprising: obtaining a tissue penetrating medical device having an elongated needle having a proximal end and a distal end, the elongated needle disposed in a needle hub subassembly such that the proximal end of the elongated needle extends in a proximal direction from a hub and the distal end of the elongated needle extends in a distal direction from the hub towards a patient, obtaining a housing having a proximal portion and a distal portion (Figs. 21 and 22ab teaches a needle device with a proximal and distal end); the housing including a magnetic field generator contained within the distal portion of the housing, the magnetic field generator 
Regarding Claim 11, Newman teaches an ultrasound imaging device to visualize the magnetized elongated needle (fig. 19 and 22ab teaches an ultrasonic probe for positioning a needle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793